DECISION
The application of the above-named defendant for a review of the sentence of 40 years for Robbery + credit for 167 days served imposed on April 30, 1984, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Ed McLean, Deputy County Attorney from Missoula for appearing before the Sentence Review Board.
We wish to thank Margaret Borg, Attorney at Law from Missoula for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.